UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2265



HAROLD W. HODGES,

                                               Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-99-4-7)


Submitted:   January 20, 2000              Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Bennett, Jr., Roanoke, Virginia, for Appellant. James A.
Winn, Regional Chief Counsel, Patricia M. Smith, Deputy Regional
Chief Counsel, Andrew Lynch, Assistant Regional Counsel, Office of
the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Robert P. Crouch, Jr., United States Attorney, John
F. Corcoran, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold W. Hodges appeals from a magistrate judge’s decision

affirming an administrative law judge’s conclusion that Hodges is

not entitled to Social Security disability benefits.*       We affirm.

     Hodges suffers from a spinal condition that causes pain in his

lower back and his legs.         The administrative law judge (“ALJ”)

found that this condition did not limit Hodges to the extent he

alleged.       Hodges challenges this finding, but the record contains

substantial evidence to support it.       See Craig v. Chater, 76 F.3d

585, 591 (4th Cir. 1996).

     Hodges also contends that, even if the ALJ was correct in

evaluating Hodges’s disability, there is not a significant number

of jobs available to him.      Hodges asserts that he qualifies for no

more than 153 jobs.      That number suffices to defeat Hodges’s claim

for disability benefits.        See Hicks v. Califano, 600 F.2d 1048,

1051 n.2 (4th Cir. 1979).

     For these reasons, we affirm the decision of the magistrate

judge.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




         *
        The parties consented to jurisdiction of the magistrate
judge pursuant to 28 U.S.C. 636(c)(1994).

                                     2